UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-K/A Amendment #2 ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE FISCAL YEAR ENDED APRIL 30, 2016 Commission file number: 333-175941 MCIG, INC. ( Exact name of registrant as specified in its charter ) NEVADA 27-4439285 ( State or other jurisdiction of incorporation or organization ) ( I.R.S. Employer Identification No.) 2831 St. Rose Parkway, Suite 200, Henderson, NV (Address of principal executive offices) ( Zip Code ) Registrant’s telephone number, including area code 570-778-6459 Securities registered under Section 12(b) of the Act: None Securities registered under Section 12(g) of the Act: Common Stock, par value $0.0001 per share ( Title of class ) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. [ ] Yes [√] No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.[] Yes [√] No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of the registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [] 1 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one):: Large accelerated filer [ ] Accelerated filer [] Non-accelerated filer (Do not check if smaller reporting company) [ ] Smaller reporting company [√] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes [ ] No [√] The aggregate market value of the voting and non-voting common equity held by non-affiliates as of the last business day of the registrant's most recently completedsecond fiscalquarterwas approximately $5,862,585. For purposes of the above statement only, all directors, executive officers and 10% shareholders are assumed to be affiliates. This determination of affiliate status is not necessarily a conclusive determination for other purposes. As of August 31, 2016, there were 326,755,392 shares of common stock issued and outstanding. DOCUMENTS INCORPORATED BY REFERENCE List hereunder the following documents if incorporated by reference and the Part of the Form 10-K (e.g., Part I, Part II, etc.) into which the document is incorporated: (1) Any annual report to security holders; (2) Any proxy or information statement; and (3) Any prospectus filed pursuant to Rule 424(b) or (c) under the Securities Act of 1933. The listed documents should be clearly described for identification purposes (e.g., annual report to security holders for fiscal year ended April 30, 2016). EXPLANATORY NOTE – AMENDMENT mCig, Inc. (the “Company”) is filing this Amendment #2 on Form 10-K/A (the Amendment”)to the Company’s annual report on Form 10-K for the fiscal year ended April 30, 2016 (the “Form 10-K”), filed with the Securities and Exchange Commission onAugust 31, 2016 (the “Original Filing Date ”),and the Form 10-K/A Amendment #1 filed with the Securities and Exchange Commission on November 25, 2016,solely for the purpose of furnishing Exhibit 101 – Interactive Data File (XBRL Exhibit) required by Rule 405 of Regulation S-T, which was not included with the Original Filing. No other changes have been made to the Form 10-Kand Form 10-K/A Amendment #1. This Amendment speaks as of the original filing date of the Form 10-K, does not reflect events that may have occurred subsequent to the original filing date and does not modify or update in any way disclosures made in the original Form 10-K. 2 ITEM 15.EXHIBITS, FINANCIAL STATEMENT SCHEDULES. Exhibit No. Description 10.1 Share Transfer Agreement Between VitaCig and Malecon Pharmacy * 10.3 Exclusive Agreement with Just Chill * 10.4 Distribution Agreement with JCP * 10.5 Amendment to Stock Purchase Agreement with Vapolution shareholder * 10.6 Consulting Agreement with Michael Hawkins * 21 Articles of Incorporation of Scalable solutions, LLC * 23.1 Consent of MaloneBailey, LLP * 23.2 Consent of Sadler, Gibb & Associates, LLP * 31 Certification Pursuant to Section 302 of the Sarbanes-Oxley Act** 32 Certification Pursuant to Section 906 of the Sarbanes-Oxley Act** 101.INS XBRL Instance Document 101.SCH XBRL Taxonomy Extension Schema Document 101.CAL XBRL Taxonomy Calculation Linkbase Document 101.LAB XBRL Taxonomy Labels Linkbase Document 101.PRE XBRL Taxonomy Presentation Linkbase Document 101.DEF XBRL Definition Linkbase Document * Incorporated by references to our Annual Report on Form 10-K, filed on August 31, 2016. **Filed on November 25, 2016 3 SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. mCig Inc December 16, 2016 By: /s/ Paul Rosenberg Paul Rosenberg Chief Executive Officer (Principal Executive Officer) December 16, 2016 By: /s/ Michael W. Hawkins Michael W. Hawkins Chief Financial Officer and Chief Accounting Officer (Principal Financial Officer) Pursuant to the requirements of the Securities Exchange Act of 1934, this report has been signed below by the following persons on behalf of the registrant in the capacities and on the dates indicated. Name Position Date /s/PaulRosenberg Chief Executive Officer December 16, 2016 Paul Rosenberg (Principal Executive Officer) /s/ Michael W. Hawkins Chief Operating Officer and Director December 16, 2016 Michael W. Hawkins
